Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 1 of 11




                                                        EXHIBIT 2
              Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 2 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155


                                                               PATTISON, SAMPSON LAW FIRM, Attorneys for
                  2020 WL 7389155                              Defendant, P.O. Box 208, 22 First Street, Troy, New York
    Only the Westlaw citation is currently available.          12181, OF COUNSEL: MICHAEL E. GINSBERG, ESQ.
     United States District Court, N.D. New York.

    MORGAN FORD, individually and on behalf of
   all others similarly situated; ETHAN DEECHER,                     MEMORANDUM–DECISION and ORDER
   individually and on behalf of all others similarly          David N. Hurd U.S. District Judge
  situated; and GRADY HABICHT, individually and
  on behalf of all others similarly situated, Plaintiffs,      I. INTRODUCTION
                            v.                                  *1 It barely needs mentioning that the daily life of a
            RENSSELAER POLYTECHNIC                             vast majority of Americans—and indeed, human beings—
                                                               before the COVID-19 pandemic seems foreign to the way
                INSTITUTE, Defendant.
                                                               we now must live in the middle of it. Higher education
                        1:20-CV-470                            has not been spared. Countless students were sent home
                              |                                from colleges and universities mid-semester, including the
                     Filed 12/16/2020                          students attending defendant Rensselaer Polytechnic Institute
                                                               (“RPI” or “defendant”). Although their education continued
Attorneys and Law Firms                                        remotely, to at least some of those students online learning
                                                               was apparently less than they bargained for.
APPEARANCES:
                                                               Now three of RPI's students, Morgan Ford (“Ford”),
ANASTOPOULO LAW FIRM, Attorneys for Plaintiffs,
                                                               Ethan Deecher (“Deecher”), and Grady Habicht (“Habicht”,
32 Ann Street, Charleston, South Carolina 29403, OF
                                                               together “plaintiffs”) have sued defendant for breach of
COUNSEL: ERIC POULIN, ESQ., ROY T. WILLEY, IV,
                                                               contract and other New York torts in the hopes of recovering
ESQ.
                                                               in some measure the difference between the on-campus
LYNN LAW FIRM, LLP, Attorneys for Plaintiff Ford, M&T          education they expected and the online schooling they
Bank Building, 101 South Salina Street, Suite 750, Syracuse,   received. Defendant disputes plaintiffs’ claims and to that end
New York 13202, OF COUNSEL: KELSEY W. SHANNON,                 has moved for judgment on the pleadings under Federal Rule
ESQ.                                                           of Civil Procedure (“Rule”) 12(c). That motion, having been
                                                               fully briefed, will now be decided on the parties’ submissions
TOPTANI LAW PLLC, Attorneys for Plaintiff Ford, 375            and oral arguments.
Pearl Street Suite 1410, New York, New York 10038, OF
COUNSEL: EDWARD TOPTANI, ESQ.
                                                               II. BACKGROUND
MOREA SCHWARTZ BRADHAM FRIEDMAN &                              Plaintiffs Ford, a New Jersey resident, Deecher, a
BROWN LLP, Attorneys for Plaintiff Ford, 444 Madison           Massachusetts resident, and Habicht, a Connecticut resident,
Avenue, 4th Floor, New York, New York 10022, OF                are all undergraduate students currently enrolled at RPI. Dkt.
COUNSEL: JOHN McLEOD BRADHAM, ESQ., PETER
                                                               28 (“Compl.”), ¶¶ 10-15. 1 Plaintiffs allege that they were
BRYAN KATZMAN, ESQ.
                                                               drawn to defendant in part because of “The Rensselaer Plan
DREYER BOYAJIAN LLP, Attorneys for Plaintiffs Deecher          2024” (the “Plan”), a framework of programs, some enacted,
and Habicht, 75 Columbia Street, Albany, New York 12210,       some yet hypothetical, designed to afford its students a unique
OF COUNSEL: DONALD W. BOYAJIAN, ESQ., JAMES                    educational experience. Id. ¶¶ 28-29, 31. The language of the
R. PELUSO, JR., ESQ., JOSHUA R. FRIEDMAN, ESQ.                 Plan has a flavor of commitment, and most of its substantive
                                                               clauses begin with the phrase “we will.” See Dkt. 28-1,
BOND SCHOENECK & KING, PLLC, Attorneys for                     passim.
Defendant, One Lincoln Center, Syracuse, New York
13202, OF COUNSEL: JONATHAN B. FELLOWS, ESQ.,                  Of particular relevance, RPI claims in the Plan that it
SUZANNE M. MESSER, ESQ.                                        “will ... [o]ffer a complete student experience, highlighted



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         1
               Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 3 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

by[ ] Clustered Learning, Advocacy, and Support for                filed their own complaints on May 4, 2020. On September
                                        2
Students” (“CLASS”). Dkt. 28-1, p. 6. Defendant's CLASS            10, 2020, all three plaintiffs filed a consolidated amended
program, which it has actively incorporated into student           complaint, the current operative pleading. Dkt. 28. The
life, is designed to improve counseling, academic skill            amended complaint states eleven causes of action, eight of
development, community building, and other purported               which state putative class allegations: (I & II) breach of
benefits that “originate within the residential setting.” Id. at   contract or in the alternative unjust enrichment on behalf of
12, see Compl. ¶ 41 (describing CLASS as an operational            a class of those who paid tuition for students for the Spring
and ongoing program). Defendant's catalog defines the              2020 or Arch 2020 semesters; (III & IV) breach of contract
CLASS program as “built around a time-based clustering and         or in the alternative unjust enrichment for a class of those
residential commons program.” Dkt. 29-1. To help facilitate        who paid fees for students for the Spring 2020 or Arch 2020
CLASS, defendant mandates that all first- and second-year          semesters; (V & VI) breach of contract or in the alternative
students, as well as transfer students, live on campus. Compl.     unjust enrichment for a class of those who paid for on-campus
¶ 131.                                                             housing for students during the Spring 2020 semester; (VII &
                                                                   VIII) breach of contract or in the alternative unjust enrichment
In addition to the CLASS program, RPI has another program          for a class of those who paid for students’ meal plans for
that it refers to as “The Arch.” Compl. ¶ 44. The Arch requires    the Spring 2020 semester; (IX) conversion; (X) violation of
all second-year students to live on-campus during the summer          N.Y. GEN. BUS. LAW §§ 349 (“ § 349”) and 350 (“§
between their second and third years. Id. During that summer,      350”); and (XI) promissory estoppel. Compl. pp. 22-54.
the students take focused classes that are intended to afford
more meaningful interaction with defendant's professors. Id.       On October 9, 2020, RPI answered the amended complaint.
¶ 47. After completing the Arch, third-year students typically     Dkt. 29. Four days later, on October 13, 2020, defendant
spend their fall semester away from campus in internships          filed the present motion for judgment on the pleadings under
or other experiential learning environments to facilitate post-    Federal Rule of Civil Procedure (“Rule”) 12(c). Dkt. 30. On
graduate employment opportunities. Id. ¶ 49.                       December 3, 2020, the parties presented oral argument. Text
                                                                   Minute Entry dated 12/3/2020.
 *2 As is the case with so many areas of life, however,
the COVID-19 pandemic drastically changed the way RPI's
2020 programs would proceed. On March 10, 2020, due to             III. LEGAL STANDARD
concerns about the spread of the virus, defendant cancelled        Rule 12(c) allows a party to move for judgment on the
all university-sponsored events. Compl. ¶ 73. On March 11,         pleadings, so long as it does so early enough not to delay trial.
2020, defendant required students to move out of on-campus         FED. R. CIV. P. 12(c). In most material respects, the Rule
housing. Id. ¶ 75. Although defendant eventually issued            12(c) standard is the same as the familiar failure to state a
refunds for Spring 2020 room and board fees after having           claim standard under Rule 12(b)(6). See, e.g.,       Sheppard v.
required its students to move out early, defendant reduced         Beerman, 18 F.3d 147, 150 (2d Cir. 1994).
these reimbursements by the net of a reimbursed student's
financial aid. Id. ¶ 85. Effective March 16, 2020, defendant       “To survive a Rule 12(b)(6) motion to dismiss, the ‘[f]actual
moved all classes exclusively online. Id. ¶ 74. Nevertheless,      allegations must be enough to raise a right to relief above
rising third-year students were still required to complete the     the speculative level.’ ” Ginsburg v. City of Ithaca, 839 F.
Arch online, even though it would no longer provide the in-
person experience it originally intended. Id. ¶ 80.                Supp. 2d 537, 540 (N.D.N.Y. 2012) (citing        Bell Atl. Corp.
                                                                   v. Twombly, 550 U.S. 544, 555 (2007)). Instead, the complaint
Plaintiffs allege that because RPI cancelled all activities and    must contain sufficient factual matter that it presents a claim
in-person instruction, they were deprived of the benefit of the    to relief that is plausible on its face.   Ashcroft v. Iqbal, 556
on-campus education, activity fees, housing fees, and meal         U.S. 662, 678 (2009).
allowances for which they had paid in full before the semester
began. Compl. ¶¶ 77, 81-84.                                        In assessing the plausibility of the plaintiff's complaint, “the
                                                                   complaint is to be construed liberally, and all reasonable
On April 25, 2020, Ford filed the present class action             inferences must be drawn in the plaintiff's favor.” Ginsburg,
complaint in this District. Dkt. 1. Deecher and Habicht            839 F. Supp. 2d at 540. The complaint may be supported by


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              2
                Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 4 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

“any written instrument attached to it as an exhibit, materials       and handbooks, which are material to the student's
incorporated in it by reference, and documents that, although         relationship with the school,” are enforceable.” Keefe v. N.Y.
not incorporated by reference, are ‘integral’ to the complaint.”      Law School, 897 N.Y.S.2d 94, 95 (Sup. Ct. App. Div. 1st Dep't
                                                                      2010). In other words, “[g]eneral policy statements and broad
   L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 422 (2d
                                                                      and unspecified procedures and guidelines will not suffice.”
Cir. 2011) (citing         Sira v. Morton, 380 F.3d 57, 67 (2d        Doe v. Syracuse Univ., 440 F. Supp. 3d 158, 175 (N.D.N.Y.
Cir. 2004)).                                                          2020) (internal citations and quotation marks omitted).

                                                                      RPI's arguments proceed across five vectors. The first is
IV. DISCUSSION
                                                                      that the contractual nature of a student's relationship to an
 *3 RPI has moved to dismiss plaintiffs’ amended complaint
                                                                      educational institution is limited to only specific promises in
in its entirety. Defendant argues five major points: (1)
                                                                      the university's bulletins, circulars, and regulations. To hear
plaintiffs have failed to allege a specific contractual promise
                                                                      defendant tell it, plaintiffs have failed to point to any promise
defendant breached to sustain their breach of contract claims;
                                                                      in such a document that defendant has broken. Instead, the
(2) plaintiffs’ unjust enrichment claims are duplicative of
                                                                      only promise defendant sees is a generalized agreement to pay
their breach of contract claims and fail to prove that justice
                                                                      for tuition, which it defines as payment for instruction. By
requires plaintiffs to be repaid; (3) plaintiffs’ conversion
                                                                      continuing to instruct its students, defendant argues that it has
claims are also duplicative and fail to identify a property
                                                                      upheld its end of the bargain.
interest of which plaintiffs were deprived; (4) plaintiffs’
General Business Law claims fail to allege a deceptive
                                                                      To that end, RPI relied in large part at oral argument on
practice; and (5) plaintiffs have not alleged that defendants
breached a clear and unambiguous promise.                                Maas v. Cornell University. 721 N.E.2d 966 (N.Y. 1999).
                                                                      The Maas court affirmed a lower court's denial of judicial
                                                                      review of a contractual dispute between a school and a
  A. Breach of Contract (Counts I, III, V, and VII).
                                                                      tenured professor.       Id. at 967. In doing so, it noted that
To survive a motion to dismiss, a breach of contract claim
                                                                      “[c]ourts retain a restricted role in dealing with and reviewing
need only allege: (1) the existence of an agreement; (2)
                                                                      controversies involving colleges and universities” because
adequate performance of that agreement by the plaintiff; (3)
                                                                      educational institutions “are peculiarly capable of making
breach of the agreement by the defendant; and (4) resulting
                                                                      the decisions which are appropriate and necessary to their
damages.     Harsco Corp. v. Segui, 91 F.3d 337, 348 (2d
                                                                      continued existence.”      Id. at 968-69.
Cir. 1996). Specific to universities, an implied contract “is
formed when a university accepts a student for enrollment[.]”
                                                                      Maas’s use is somewhat limited. After all, there is precious
   Papelino v. Albany Coll. of Pharmacy, 633 F.3d 81, 93 (2d          little similarity between students asserting a breach of
Cir. 2011).                                                           contract claim and a professor asking a court to take up
                                                                      a judicial review of a school's administrative decision.
That implied contract tasks a student with complying with the
                                                                         Maas, 721 N.E.2d at 967. Nevertheless, the Court of
university's terms and completing its required courses, and in
                                                                      course acknowledges that its review of plaintiffs’ contractual
return the student is awarded a degree.         Papelino, 633 F.3d    claims is circumscribed to enforcing specific promises.
at 93. But also implicit in that contract is a requirement that the
university “act in good faith in its dealing with its students.”       *4 RPI has repeatedly insisted that plaintiffs have identified
Id. (citing Olsson v. Bd. of Higher Educ., 402 N.E.2d 1150,           no such promise. But plaintiffs claim they have pointed at
1153 (N.Y. 1980)).                                                    two. Their first candidate, an implied promise for on-campus
                                                                      education based on the nature of defendant's dealings with the
However, “[t]he application of contract principles to the             school, does not withstand scrutiny. As defendant pointed out
student-university relationship does not provide judicial             both on the papers and at oral argument, breach of contract
recourse for every disgruntled student.” Faiaz v. Colgate             actions between a student and a school must be grounded in
Univ., 64 F. Supp. 3d 336, 359 (N.D.N.Y. 2014). Instead,              a text, such as a school's bulletins, handbooks, catalogs, or
“only specific promises ... in a school's bulletins, circulars[,]     circulars, or else courts should decline to involve themselves.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
               Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 5 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

See, e.g., Keefe, 897 N.Y.S.2d at 95;    Maas, 721 N.E.2d
                                                                   But generic statements like those are of an entirely different
at 968-69. In light of existing precedent, such an esoteric
                                                                   character than the specific programs the Plan formulates.
contract claim cannot be sustained.
                                                                   Although it may lay out some objectives defendant only
                                                                   hopes to achieve, RPI has implemented parts of the Plan
But plaintiffs’ submissions do provide for one alternative
                                                                   —and especially the CLASS programs. See Compl. ¶ 41.
source of a specific promise: RPI's CLASS program, which is
                                                                   Yet despite defendant's enacting CLASS just as it claimed
described at length in defendant's circulars, including the Plan
                                                                   it would, plaintiffs were denied the opportunity to enjoy the
and catalog. According to plaintiffs, defendant's publications
                                                                   supposed benefits of that program. It is one thing for courts to
describe a (mandatory) on-campus learning experience that is
                                                                   refuse to open up an institution of higher learning to liability
integral to attending its school.
                                                                   for any possible breach of its commitment to “fairness” in its
                                                                   administrative proceedings, but using that line of reasoning to
Nevertheless, RPI argues that it is improper to rely on the
                                                                   absolve a school of its liability for not providing a program
Plan as a basis for a specific promise, because the Plan
                                                                   that it claimed in circulars that it “will” provide is another
merely sets goals, not policy. Plaintiffs dispute defendant's
                                                                   matter entirely. See Faiaz, 64 F. Supp. 3d at 359-60.
characterization of the Plan as aspirational ideas, because
the Plan's tone is consistently declaratory, with several of its
                                                                    *5 Even still, RPI points to two cases that it believes
statements beginning with the phrase “we will.”
                                                                   illustrate why plaintiffs’ claims should be dismissed. The
                                                                   first is Paynter v. New York University, 319 N.Y.S.2d 893,
RPI's arguments concerning the Plan must be rejected. At the
                                                                   893-94 (Sup. Ct. App. Div. 1st Dep't 1971), in which the
outset, whether the Plan could adequately provide a promise
                                                                   court dismissed a breach of contract claim after the defendant
is largely beside the point. Defendant's catalog describes the
                                                                   university completely shut classes down in response to civil
CLASS program in much the same terms as the Plan. That
                                                                   unrest. Plaintiffs distinguish Paynter by noting that the court
document's claims that the CLASS program provides a “time-
                                                                   in that case only reversed a lower court's ruling that canceling
based clustering and residential commons program” touted
                                                                   a few days of in-person classes to protect the safety of its
as an “award-winning First-Year Experience” that “extends
                                                                   students constituted a breach of contract. 319 N.Y.S.2d at
learning across the spectrum of student residential life” fits
                                                                   984. The Court agrees with plaintiff that there is a world of
the bill of a specific promise in any case, at least for the
                                                                   difference between canceling some classes—in the absence
purposes of a Rule 12(c) motion. Dkt. 29-1; Andre v. Pace
                                                                   of any affirmative guarantee on the number of classes to be
Univ., 655 N.Y.S.2d 777, 779 (Sup. Ct. App. Div. 2d Dep't
                                                                   held—and not affording students services and benefits for an
1996) (“The rights and obligations of the parties, as contained
                                                                   extended period of time despite such a promise. Accordingly,
in the university's bulletins and catalogs[,] became a part of
                                                                   Paynter does not control the outcome of this case.
the parties’ contract ....”).

                                                                   RPI also points to Chong v. Northeastern University. 2020
But in any case, the Plan is similarly qualified to provide
                                                                   WL 5847626 (D. Mass. Oct. 1, 2020). In Chong, the District
a specific promise to support plaintiff's claims at this stage.
                                                                   of Massachusetts dismissed a breach of contract claim against
At least for the purposes of a Rule 12(c) motion, the Plan
                                                                   a university for shuttering in-person classes during the
qualifies as a circular, and thus would be eligible to present a
                                                                   COVID-19 pandemic. Id. at *2-3. Of particular importance
specific promise to support plaintiff's claim. 3                   to its decision, the plaintiffs in that case failed to provide any
                                                                   promise more concrete than a document that amounted to an
Even if the Plan is the right type of document to provide a        agreement to pay tuition in exchange for classes. Id. at *3.
promise, RPI argues that the Plan amounts only to aspirational
goals and statements of policy, which it claims cannot support     However, it bears noting that the Chong court nevertheless
a specific promise. In making that argument, defendant relies      allowed its plaintiffs’ claims alleging a breach of contract for
on cases striking down breach of contract claims based on          not refunding those plaintiffs’ activity fees to proceed. 2020
anti-discrimination policies and declarations involving vague      WL 5847626, at *4. For their part, plaintiffs dispute Chong by
terms such as “fair and equal treatment.” See, e.g., Faiaz,        arguing that their theory of recovery is different from that of
64 F. Supp. 3d at 359-60 (rejecting as promise requirement         the plaintiffs in that case, because these plaintiffs have pointed
that “standards of consistency and equity in disciplinary
proceedings are maintained” (cleaned up)).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
                 Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 6 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

to the Plan and the catalog as the source of specific promises      the applicant's status to student. That status allows a student
of in-person instruction on defendant's part. See id.               to access a number of resources she would be denied if she
                                                                    had not enrolled. Access to the school's computers, laboratory
Plaintiffs are correct. The document that purported to              equipment, library services, research tools, and more hinge
establish a specific promise in Chong only tied the payment of      entirely on whether a student has paid up. In short, what
tuition to a student's ability to register for courses or receive   a student expects to receive in exchange for tuition money
other services, without so much as mentioning whether those         covers much more territory than simply the right to take
classes would be in-person or what those services would be.         classes.
2020 WL 5847626, at *3. This case, by contrast, involves
precisely such a promise directed at affording an in-person         But setting the logical pitfalls of RPI's arguments aside, the
program that defendant had previously put in place and              legal consequences of adopting defendant's arguments are at
implemented. See, e.g., Dkt. 29-1 p. 13 (describing and             least as problematic. If a plaintiff may only recover tuition
touting benefits of CLASS program). Accordingly, Chong is           that she paid in circumstances in which the school breached
distinguishable and of little weight.                               a contract involving her instruction, then once a student pays
                                                                    her tuition the school need only provide some instruction to
Contrary to RPI's arguments, it made some bold claims—              be able to keep the entire tuition figure.
or, plausibly, promises—about its in-person programming
and hammered repeatedly on the benefits of those programs           So long as it teaches her anything at all, any other conceivable
in an assortment of circulars and even in its catalog. As           breach would fall into either of two categories. On the one
it stands, plaintiffs have thus adequately alleged, through         hand, a claim not concerning the instruction itself would—
both the catalog and the Plan, that defendant has released          under RPI's reasoning—not entitle the plaintiff to recover
a publication expounding the virtues of its in-person               tuition because tuition is only recoverable in instances of
programming that it ultimately did not provide. Drawing all         a denial of instruction. On the other hand, if a claim
reasonable assumptions in plaintiffs’ favor, those allegations      did contemplate a promise regarding the quality of her
are sufficient for the purposes of a Rule 12(c) motion              instruction, it would fall under the heading of educational
and defendant's first line of argument must be rejected.            malpractice and thus not be cognizable under New York law.
See, e.g., Salerno v. Fla. S. Coll., 2020 WL 5583522,
                                                                       Papelino, 633 F.3d at 93.
at *4-5 (M.D. Fla. Sept. 16, 2020) (holding that breach
of contract claim should survive Rule 12 motion because
                                                                    By necessary implication, if RPI's arguments as to the nature
defendant college's publication implied that courses would be
                                                                    of tuition carry the day, a school could expressly promise
conducted in-person and touted the school's many resources
                                                                    anything it wished in terms of the nature of its instruction—
and facilities). 4                                                  even in its bulletins, circulars, and handbooks—never even
                                                                    attempt to provide those things, yet be perfectly insulated
RPI's second line of argument is that “tuition” is defined as       from a suit to recover any portion of tuition so long as it
payment for instruction, which plaintiffs received. Thus, any       actually provided some education to its students. New York's
argument that plaintiffs make that would entitle them to a          deference to educational institutions cannot reach so far as to
return of their tuition payments would by necessity challenge       deny students any recourse for breaches of express promises.
the quality of defendant's instruction and be an impermissible      Otherwise, the cemented rule that a university can be bound
educational malpractice claim in disguise. Because New              by promises in its bulletins, handbooks, and circulars would
York does not recognize educational malpractice, or claims          be devoid of any avenue for a plaintiff to recover for a breach
alleging the school failed to provide an effective education,       of one of those promises because the school would be entitled
defendant claims this argument alone settles matters. See           to keep plaintiff's tuition payments regardless of any breach.
   Papelino, 633 F.3d at 93.                                        Keefe, 897 N.Y.S.2d at 95.


 *6 But RPI's arguments about the definition of tuition             Accordingly, plaintiffs’ claims seeking recompense from
again miss the mark. It may be that tuition is defined as           their tuition payments do not by necessity fall under
“payment for instruction,” but defendant can hardly deny            the heading of educational malpractice, and if plaintiffs
that there is more to the contractual relationship than its         successfully prove out their claims of breach based on the
argument would suggest. Paying tuition inherently changes


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
               Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 7 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

Plan and the catalog, they will be able to recover from RPI a      tuition class have been rejected, defendant's motion for
portion of the amount they paid in tuition.                        judgment on the pleadings against Count I must be denied. 5
                                                                   See, e.g., Rosado v. Barry Univ. Inc., 2020 WL 6438684, at
Because plaintiffs do not automatically transgress New York's      *3-4 (S.D. Fla. Oct. 30, 2020) (denying motion to dismiss
educational malpractice prohibition by the nature of their         because plaintiffs’ complaint properly alleged that school, not
claims, it is worth noting further that plaintiffs’ claims do      students, should bear risk for cessation of in-person classes
not run afoul of the educational malpractice prohibition by        necessitated by COVID-19 pandemic).
merit, either. Plaintiffs do not argue that they were given
inferior instruction. They similarly do not challenge the merits   Fourth, RPI argues that Count III should be dismissed
of RPI's decision to shift to remote learning, which is what       because plaintiffs have not demonstrated a specific promise
New York's educational malpractice rule seeks to avoid. Cf.        on defendant's part regarding the activity fees plaintiffs paid
   Papelino, 633 F.3d at 94 (noting in dismissing breach of        to it. Plaintiffs counter that argument by pointing out that
contract claim as disguised educational malpractice claim that     according to defendant's own catalog, the Activity Fee all
academic decisions should be “left to the sound judgment of        students pay “carries with it Rensselaer Union membership
the professional educators”). All they argue is that regardless    privileges.” Dkt. 29-1, p. 68. As for what those privileges
of fault, the value of the on-campus experience defendant          entail, that same document points to “over 200 service,
plausibly promised them is greater than the value of the           media, recreation, club sports, performing and visual arts,
remote experience they received. That can be true even if          multicultural, and special interest student organizations.” Id.
defendant made every choice reasonably, or even perfectly.         at 35. Plaintiffs have alleged that they paid the full activity
                                                                   fees, yet after March they did not “have access to ... facilities,
 *7 Which, unsurprisingly, is exactly what RPI claims that         activities, services, or other opportunities.” Compl. ¶¶ 62,
it did. Its third line of argument cashes out to claiming that     64-65. Plaintiffs have thus plausibly alleged a breach of
it had no choice but to shut down, and that it thus cannot be      a specific promise. 6 Accordingly, defendant's motion for
held accountable for the financial fallout of that decision, to    judgment on the pleadings against Count III must also be
whatever extent it had the discretion to decide. Yet ultimately,   denied.
it bears remembering that much as defendant would make of
the fact that it was forced to shut down, that does not answer      *8 Fifth and finally, RPI argues that it did, in fact, provide
whether it or its students should bear the cost of that outcome.   partial refunds to students to the extent that they paid for room
                                                                   and board and that by extension Counts V and VII must be
When pressed on this point at oral argument, RPI was               dismissed. Plaintiffs do not dispute that they received a partial
adamant that it did not profit from shutting down and that         refund, but they do argue that reducing refunds based on the
it felt losses just like its students did. The Court does not      amount of financial aid paid to students is unfair because the
doubt the veracity of this claim. A pandemic is global             amount of aid is not responsive to whether a student signs up
by definition, and few if any have escaped hardship as a           for a meal plan or lives on-campus. Instead, plaintiffs argue
consequence. For all that, the question remains: in the event      students are paid financial aid in a flat amount based on their
of an unforeseeable, faultless breach, who should bear the         family's income regardless of whether they live on campus or
burden for the unfulfillment of a contract?                        purchase a meal plan.

It therefore does not matter whether RPI could have continued      Upon consideration, and for the purposes of a Rule 12(c)
to operate in-person classes. It does not matter whether           motion, the Court agrees with plaintiffs. Because plaintiffs
defendant's decisions were prudent or necessary. What              have plausibly alleged a promise of room and board in
matters at this moment is that plaintiffs have plausibly alleged   exchange for their payment of the associated fees, RPI is
that defendant specifically promised in its circulars a bevy of    saddled with an ongoing duty of good faith and fair dealing
in-person academic programs that it did not provide. Those
                                                                   in carrying out that promise.      Papelino, 633 F.3d at 93.
allegations are enough to survive a motion for judgment on
                                                                   Withholding repayment to plaintiffs for a service that they
the pleadings.
                                                                   did not receive because of an entirely unrelated consideration
                                                                   could plausibly violate that duty, and thus plaintiffs’ claims
Accordingly, because all of RPI's arguments against
                                                                   must survive for now. In addition, the Court is concerned that
plaintiffs’ Count I breach of contract claim by the purported


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
                Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 8 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

defendant's policy in fact seems to directly target the students     dispel plaintiffs’ point by noting that it does not dispute the
most in need of a refund. Accordingly, defendant's motion for        existence of a contractual relationship between the parties,
judgment on the pleadings against plaintiffs’ Counts V and           only that there exists a specific promise entitling plaintiffs to
VII must also be denied. Plaintiffs’ breach of contract claims       the relief that they seek.
must proceed to discovery.
                                                                      *9 RPI's argument is clever, but mistaken. If defendant
                                                                     successfully proves that there is no valid, enforceable
   B. Unjust Enrichment (Counts II, IV, VI, and VIII).               contractual provision that affords plaintiffs relief, then their
Proving an unjust enrichment claim under New York law                unjust enrichment claim would be viable regardless of their
requires a plaintiff to prove: “(1) that the defendant benefitted;   erstwhile breach of contract claims. Spirit Locker, 696 F.
(2) at the plaintiff's expense; and (3) that equity and good         Supp. 2d at 305. In particular, plaintiffs correctly note that
conscience require restitution.”      Beth Israel Med. Ctr. v.       if defendant successfully proves impossibility, the contract
Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d             would become unenforceable, and their unjust enrichment
573, 586 (2d Cir. 2006) (internal citations and quotation            arguments would return to fill the gap. See H.Daya Int'l
marks omitted). Unjust enrichment is a quasi-contractual             Co. v. Arazi, 348 F. Supp. 3d 304, 312 n.6 (S.D.N.Y. 2018)
theory of recovery that exists in the absence of an affirmative      (dismissing unjust enrichment claim as moot only after
                                                                     defendants failed to prove impossibility of contract and were
agreement. Id. at 586-87 (citing Goldman v. Metro. Life
                                                                     found liable for breach of contract).
Ins. Co., 841 N.E.2d 742, 746 (N.Y. 2005)).
                                                                     RPI's second argument is a closer call. Defendant argues
By extension, the existence of an enforceable, written contract
                                                                     that plaintiffs cannot contend that justice requires that they
will typically preclude a recovery for a quasi-contractual
                                                                     be reimbursed because the pandemic demanded the end of
claim, including for unjust enrichment,         EUA Cogenex          defendant's in-person programming. Plaintiffs of course do
Corp. v. N. Rockland Cent. Sch. Dist., 124 F. Supp. 2d 861,          not dispute that defendant needed to shut down. Instead,
873-74 (S.D.N.Y. 2000). In other words, an unjust enrichment         they argue that it is unjust for defendant to keep their full
claim is “not available where it simply duplicates, or replaces,     tuition payments and to discount plaintiffs’ refunds based on
                                                                     financial aid on a net basis.
a conventional contract or tort claim.”   Goldemberg v.
Johnson & Johnson Consumer Cos., Inc., 8 F. Supp. 3d 467,
                                                                     Plaintiffs’ framing of the issue of what justice requires
483 (S.D.N.Y. 2014) (quoting      Corsello v. Verizon N.Y.,          is the better one. Once again, RPI misses the mark by
Inc., 967 N.E.2d 1177, 1185 (N.Y. 2012)).                            viewing plaintiffs’ complaint as an attack on its decision to
                                                                     shut down. Plaintiffs do no such thing. Instead, plaintiffs
However, if the subject-matter of an unjust enrichment               simply call defendant to task for keeping the money that
claim “is not covered by a valid, enforceable contractual            plaintiffs paid expecting in-person instruction. For the same
obligation,” that claim is not duplicative and need not be           reasons discussed regarding plaintiffs’ breach of contract
dismissed based solely on the existence of a breach of contract      claims, defendant's alleged suggestions of the value of its
claim. See, e.g., Spirit Locker, Inc. v. EVO Direct, LLC, 696        in-person programming make the injustice of defendant
F. Supp. 2d 296, 305 (E.D.N.Y. 2010) (declining to dismiss           keeping the portions of plaintiffs’ tuition, fees, housing, and
unjust enrichment claim where contract did not cover subject         meals payments plausible. Thus, plaintiffs’ unjust enrichment
of unjust enrichment claim).                                         claims under Counts II, IV, VI, and VIII must survive. See,
                                                                     e.g., Salerno, 2020 WL 5583522, at *5 (allowing unjust
RPI makes two arguments in favor of dismissing plaintiffs’           enrichment claim in alternative to breach of contract claim
unjust enrichment claims. First, it argues that these claims are     where defendant university needed to shut down for COVID
duplicative of plaintiffs’ breach of contract claims, because        but had implicitly promised in-person instruction).
the implicit contract between students and universities
governs plaintiffs’ requests for relief. Plaintiffs counter
this argument by pointing out that they are permitted to               C. Conversion (Count IX).
plead unjust enrichment in the alternative because defendant         New York law defines conversion as “the unauthorized
disputes that a contract covers their claims. Defendant would        assumption and exercise of the right of ownership over goods
                                                                     belonging to another to the exclusion of the owner's rights.”


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                7
                 Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 9 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 403-04 (2d         to mislead a reasonable consumer acting reasonably under the
Cir. 2006) (quoting Vigilant Ins. Co. of Am. v. Hous. Auth.,          circumstances.”    Boule v. Hutton, 328 F.3d 84, 94 (2d Cir.
660 N.E.2d 1121, 1126 (N.Y. 1995)). To prove that claim out,          2003) (cleaned up and internal citation marks and quotations
a plaintiff must allege: “(1) the property subject to conversion      omitted).
is a specific identifiable thing; (2) plaintiff had ownership,
possession or control over the property before its conversion;        RPI principally argues that plaintiffs have failed to plead a
and (3) defendant exercised an unauthorized dominion over             materially misleading practice on its part. Plaintiffs counter
the thing in question, to the alteration of its condition or to the   that defendant advertises that it will have on-campus learning,
                                                                      and that those students reasonably expected on-campus
exclusion of the plaintiff's rights.” Moses v. Martin, 360
                                                                      learning to be available. Plaintiffs also argue that there is no
F. Supp. 2d 533, 541 (S.D.N.Y. 2004) (citation and internal
quotation marks omitted).                                             specific intent requirement under either     § 349 or § 350.

However, conversion cannot enforce a simple obligation                Plaintiffs’ arguments, although establishing the difference
                                                                      between their expectations and reality, fail to demonstrate
to pay money,    see     Ehrlich v. Howe, 848 F. Supp. 482,
                                                                      how defendant misled them as contemplated by the statute.
492 (S.D.N.Y.    1994) (collecting cases), unless the money
                                                                      Even assuming that plaintiffs’ formulation of the law is
is in the form   of a “specific, identifiable fund” subject to
                                                                      correct and there is no specific intent requirement, plaintiffs
“an obligation   to return or otherwise treat in a particular
                                                                      have nevertheless failed to adequately allege that RPI
manner[,]”     Mfrs. Hanover Tr. Co. v. Chem. Bank, 559               committed a deceptive act. No reasonable consumer would
N.Y.S.2d 704, 712 (Sup. Ct. App. Div. 1st Dep't 1990).                expect a university to remain open for in-class instruction
Additionally, “[a] conversion claim may only succeed if the           in the face of a pandemic and a state-mandated shutdown,
party alleges a wrong that is distinct from any contractual           regardless of whether the school advertised on-campus
obligations.” Command Cinema Corp. v. VCA Labs, Inc., 464
                                                                      learning as a strength.    Boule, 328 F.3d at 94. Accordingly,
F. Supp. 2d 191, 199 (S.D.N.Y. 2006) (footnote omitted).
                                                                      plaintiffs’ arguments as to specific intent are irrelevant
                                                                      because they cannot plausibly allege that they meet the
RPI argues that plaintiffs fail to identify a property interest
                                                                      objective test required of them. Id. Plaintiffs’ Count X claims
over which defendant improperly took dominion. Plaintiffs
respond by arguing that the tuition and fees they paid                under     §§ 349 and 350 must therefore also be dismissed.
defendant took the form of a specific fund that defendant
could convert. But plaintiffs cannot realistically argue that
once that money was paid to defendant it remained intact,                E. Promissory Estoppel (Count XI).
as opposed to pooling in with defendant's other funding.              A plaintiff may establish promissory estoppel through
Thus, plaintiffs have failed to allege that their tuition and         proving three elements: (1) the defendant's “clear and
fee payments still exist as a “specific, identifiable fund”           unambiguous promise”; (2) upon which the plaintiff
                                                                      reasonably relied; (3) to her detriment. NRP Holdings LLC v.
that defendant could have converted.       Chem. Bank, 559            City of Buffalo, 916 F.3d 177, 202 (2d Cir. 2019). Much like
N.Y.S.2d at 712. Defendant's motion for judgment on the               unjust enrichment, promissory estoppel is a quasi-contractual
pleadings must therefore be granted as to plaintiffs’ Count IX        claim, which “generally applies only in the absence of a valid
claim for conversion.
                                                                      and enforceable contract.”     Bader v. Wells Fargo Home
                                                                      Mortg. Inc., 773 F. Supp. 2d 397, 415 (S.D.N.Y. 2011).
  D.   New York General Business Law §§ 349 and 350
                                                                      However, once again, most courts have held that where
  (Count X).
                                                                      a defendant disputes the existence of a valid, enforceable
 *10 To state a claim under      §§ 349 or 350, 7 a plaintiff         contract, a plaintiff may plead promissory estoppel as an
must allege: “(1) consumer-oriented conduct that is (2)               alternative theory of recovery. See, e.g., Personal Watercraft
materially misleading and that (3) plaintiff suffered injury          Prod. SARL v. Robinson, 2017 WL 4329790, at *11 (S.D.N.Y.
as a result of the allegedly deceptive act or practice.” Koch         Sept. 1, 2017) (collecting cases permitting alternative
v. Acker, Merrall & Condit Co., 967 N.E.2d 675, 675 (N.Y.             pleading of promissory estoppel and unjust enrichment).
2012). “Deceptive acts are defined objectively[ ] as acts likely


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
              Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 10 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

                                                                   exception of their conversion and New York General Business
                                                                   Law claims under Counts IX and X, respectively.
The arguments on this point effectively rehash the parties’
earlier breach of contract arguments. RPI argues that plaintiffs
                                                                   Therefore, it is
do not provide a specific promise which they allege it
breached outside of the Plan, which is only a list of goals and
                                                                   ORDERED THAT
principles. Plaintiff argues that the Plan does provide specific
promises and defendants should be held to them.                      1. Defendant Rensselaer Polytechnic Institute's Motion for
                                                                        Judgment on the Pleadings is GRANTED IN PART and
 *11 RPI has not provided any novel ground worthy of                    DENIED IN PART;
barring plaintiffs’ promissory estoppel claim distinct from
those that did not allow it to prevail in dismissing plaintiffs’     2. Plaintiffs’ Count IX conversion claim is DISMISSED;
breach of contract claims. The only new cases defendant
cites in support of dismissing plaintiffs’ promissory estoppel       3. Plaintiffs’ Count X claim under   New York General
claim are Rolph v. Hobart & William Smith Colleges, 271                 Business Law §§ 349 and 350 is DISMISSED; and
F. Supp. 3d 386, 408 (W.D.N.Y. 2017), and             Prasad v.
                                                                     4. Defendant Rensselaer Polytechnic Institute's motion
Cornell University, 2016 WL 3212079 (N.D.N.Y. Feb. 24,
                                                                       regarding plaintiffs’ claims under Counts: (I) breach
2016). But neither of those cases found a specific promise to
                                                                       of contract for the purported tuition class; (II) unjust
support their plaintiffs’ breach of contract claims. Rolph, 271
                                                                       enrichment for the purported tuition class; (III) breach
F. Supp. 3d at 408;      Prasad, 2016 WL 3212079, at *22.              of contract for the purported fees class; (IV) unjust
This Court has found that plaintiff plausibly alleged those            enrichment for the purported fees class; (V) breach of
promises in the Plan and defendant's catalog. Accordingly,             contract for the purported housing class; (VI) unjust
plaintiffs have plausibly alleged a specific promise, and their        enrichment for the purported housing class; (VII) breach
Count XI promissory estoppel claim must survive. 8                     of contract for the purported meal plan class; (VIII)
                                                                       unjust enrichment for the purported meal plan class;
                                                                       and (XI) for promissory estoppel across all classes is
V. CONCLUSION                                                          DENIED and those claims may proceed to discovery.
The Court understands RPI's frustration. Its shutdown was
necessitated by acts of nature and government well beyond its      IT IS SO ORDERED
control. But though defendant may have been in an impossible
position, plaintiffs did not ask for their lives to be disrupted
on a mass scale either. The purpose of this litigation is not      All Citations
to apportion blame. It is only to ensure that the hardship
                                                                   Slip Copy, 2020 WL 7389155
imposed by the present state of the world falls justly. To that
end, plaintiffs’ complaint must proceed to discovery, with the




                                                           Footnotes


1      As is appropriate on a Rule 12(c) motion, the facts are taken from “the complaint, the answer, any written
       documents attached to them, and any matter of which the court can take judicial notice.”   L-7 Designs, Inc.
       v. Old Navy, LLC, 647 F.3d 419, 422 (2d Cir. 2011) (internal quotation marks and citations omitted).
2      Pagination corresponds with CM/ECF.
3      Curiously, when defendant at oral argument would frequently reference the materials that can provide the
       terms of the implied contracts between a student and a university, defendant omitted the word “circulars,”
       despite it appearing repeatedly in New York case law. See, e.g., Keefe, 897 N.Y.S.2d at 95.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         9
             Case 1:20-cv-00632-PB Document 31-2 Filed 02/11/21 Page 11 of 11
MORGAN FORD, individually and on behalf of all others similarly..., Slip Copy (2020)
2020 WL 7389155

4      Salerno relies on Florida law, not New York law, and thus its usefulness is of course blunted. 2020 WL
       5583522, at *4-5. Nevertheless, the two legal schemes appear to be nearly identical, at least insofar as both
       hinge on the school's publications providing the terms of an “implied in fact contract.” See id.
5      Defendant also argued that plaintiffs waived their breach of contract claims for tuition beyond the spring 2020
       semester by continuing to attend school, including the Arch program. But whether continuing to enroll in the
       Arch and classes after the spring 2020 semester constituted a waiver of further damages or a mitigation of
       those damages in place of plaintiffs’ only alternative of dropping out of school altogether until the end of the
       pandemic is a factual dispute unsuited to a Rule 12(c) motion.
6      To the extent defendant argues that it kept operating the Student Union and Health Center even through the
       pandemic, plaintiffs have plausibly alleged that those services were at the least reduced below the threshold
       defendant promised in its catalog. Compl. ¶¶ 62, 64-65. Accordingly that argument is also unavailing.
7
       The only meaningful difference between         §§ 349 and 350 is that § 350 deals specifically with false
       advertising practices.    Goshen v. Mutual Life Ins. Co., 774 N.E.2d 1190, 1195 n.1 (N.Y. 2002). This is
       contrary to the Second Circuit's frequent imputation of a reliance element for § 350 claims,       Pelman v.
       McDonald's Corp., 396 F.3d 508, 511 (2d Cir. 2005), which the New York Court of Appeals has specifically
       identified as an error, Koch, 967 N.E.2d at 676.
8      However, the possible viability of a promissory estoppel claim against a school is uncertain. Any specific
       promise contained in a school's bulletins, handbooks, or circulars would presumably become part of the terms
       of the implicit contract, and thus be properly cognizable as a breach of contract claim, closing the door on
       promissory estoppel.     Bader, 773 F. Supp. 2d at 415. Perhaps an oral promise from a school official with
       the capacity to bind the school might qualify, but plaintiffs have not alleged any such promise. Under any
       circumstance, the proper time to consider that question is not during a Rule 12(c) motion.


End of Document                                          © 2020 Thomson Reuters. No claim to original U.S. Government Works.




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       10
